779 P.2d 196 (1989)
98 Or.App. 354
In the matter of the Suspension of the Driving Privileges of Michael Allen CRAWFORD, Respondent,
v.
MOTOR VEHICLES DIVISION, State of Oregon, Appellant.
A8802-00591; CA A48790.
Court of Appeals of Oregon.
Argued and Submitted May 31, 1989.
Decided September 6, 1989.
Reconsideration Denied October 27, 1989.
Robert M. Atkinson, Asst. Atty. Gen., Salem, argued the cause for appellant. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
John Powers, Portland, argued the cause and filed the brief for respondent.
Before GRABER, P.J., and RIGGS and EDMONDS, JJ.
*197 PER CURIAM.
Motor Vehicles Division appeals an order reversing the hearings officer's order suspending respondent's driving privileges pursuant to ORS 813.410. It argues, and we agree, that respondent must raise the issue of the propriety of his arrest during the evidentiary part of the hearing for it to be considered. Bish v. MVD, 97 Or. App. 648, 776 P.2d 1320 (1989).
Reversed and remanded with instructions to reinstate suspension order pursuant to Wimmer v. MVD, 83 Or. App. 268, 730 P.2d 1297 (1986).